Citation Nr: 0428614	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  94-31 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for status post inferior wall myocardial infarction 
with essential hypertension, under the criteria in effect 
from January 12, 1998.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case returns to the Board following remands to the RO in 
April 1998, September 1999, and June 2003.  
 
The Board notes that the veteran submitted a claim for 
service connection for a low back disorder as secondary to 
his service-connected right ankle and leg disability in 
September 1994.  Review of the claims folder reveals that the 
RO secured a VA examination and opinion on this issue in 
February 2002.  However, there is no indication that the RO 
ever adjudicated the claim and provided the requisite notice 
to the veteran.  This matter is not inextricably intertwined 
with the issues on appeal.  Therefore, the Board refers the 
issue to the RO for any remaining appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Evidence dated in April 2002 and May 2002 reflects severe 
left ventricular dysfunction with an ejection fraction 
between 30 and 50 percent.    

3.  The veteran has the following service-connected 
disabilities: status post inferior wall myocardial infarction 
with essential hypertension, rated as 60 percent disabling; 
old fracture of the right tibia and fibula with traumatic 
arthritis of the right ankle, rated as 40 percent disabling; 
bilateral varicose veins, rated as 
30 percent disabling; bilateral hearing loss, rated as 20 
percent disabling; and tinnitus, rated as 10 percent 
disabling; the combined service-connected disability rating 
is 90 percent.    

4.  The veteran served in the U.S. Navy for 30 years; after 
his retirement, he worked as a self-employed farmer only.  

5.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.   


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
status post inferior wall myocardial infarction with 
essential hypertension, under the criteria in effect from 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.104, 
Diagnostic Code 7005 (2004).   

2.  The criteria for entitlement to TDIU are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the appeal.  In addition, given the 
completely favorable disposition of the appeal, the Board 
finds that any defect with VCAA compliance is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board is also satisfied as to compliance with its 
instructions from the prior remands.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Analysis

Increased Rating for Cardiac Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's cardiac disability is rated as 30 percent 
disabling under Diagnostic Code (Code) 7005.  38 C.F.R. § 
4.104.  The Board notes that, during the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
criteria for rating cardiovascular disorders, effective 
January 12, 1998.  See 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. pt. 4).  A previous Board decision specifically 
denied a rating greater than 30 percent under the criteria in 
effect prior to January 12, 1998.  The current issue on 
appeal is limited to whether a disability rating greater than 
30 percent is in order under the criteria in effect from 
January 12, 1998.  

The disability ratings for cardiac disabilities are based, in 
part, on a veteran's ability to work as measured by metabolic 
equivalents.  As stated in Note 2 to 38 C.F.R. 
§ 4.104, one metabolic equivalent (MET) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

Under Code 7005, arteriosclerotic heart disease (coronary 
artery disease), a 
30 percent rating is assigned with documented coronary artery 
disease resulting in a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  The next higher evaluation of 60 
percent is in order when there is evidence of more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
is warranted with documented coronary artery disease 
resulting in chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.   

In this case, the Board notes that the reports of VA 
examinations conducted in August 1998 show normal heart size 
by physical examination and X-ray and essentially normal 
electrocardiogram (EKG).  There was no evidence or report of 
congestive heart failure.  There was no finding as to METs.  
Similarly, no METs information was shown from the November 
1999 VA examination, although cardiac examination at that 
time was normal.  Private medical records included an 
echocardiogram performed in April 1999, which revealed a 
dilated left ventricle but an estimated ejection fraction of 
greater than 55 percent.  A cardiac Doppler study performed 
in April 2002 revealed left ventricular hypertrophy and 
dysfunction with an ejection fraction of 35 to 40 percent.   
In May 2002, the veteran underwent a Dobutamine stress test 
for assessment of congestive heart failure.  The test 
revealed severe left ventricular dysfunction with an ejection 
fraction of 29 percent.  Subsequent chest X-rays reviewed in 
November 2002 showed no congestive heart failure.  Finally, 
during the February 2003 VA examination, cardiac examination 
was essentially normal.  The examiner indicated that the 
veteran was unable to perform a stress test and estimated his 
METs as between 7 and 8, based on his level of daily 
activity.  Although the examiner stated that he had ordered 
tests including an EKG and echocardiogram, results of such 
tests were not available.   

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 60 percent rating for the service-
connected cardiac disorder.  38 C.F.R. § 4.3.  Although the 
METs estimate by the February 2003 VA examiner does not meet 
the criteria for a higher rating, the private medical 
evidence dated from April 2002 demonstrates findings of left 
ventricular dysfunction with an ejection fraction within the 
range specified for a 60 percent rating.  38 C.F.R. § 4.7.  
The Board emphasizes that, although the May 2002 finding of 
an ejection fraction of 
29 percent falls within the criteria for a 100 percent 
rating, the subsequent physical evidence does not reflect 
cardiac disability sufficiently severe to warrant a total 
schedular rating under Code 7005. Id.  Therefore, a 
disability rating of no more than 60 percent is granted for 
status post inferior wall myocardial infarction with 
essential hypertension.  38 C.F.R. § 4.3.       

Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b).

The veteran has the following service-connected disabilities: 
status post inferior wall myocardial infarction with 
essential hypertension, rated as 60 percent disabling; old 
fracture of the right tibia and fibula with traumatic 
arthritis of the right ankle, rated as 40 percent disabling; 
bilateral varicose veins, rated as 
30 percent disabling; bilateral hearing loss, rated as 20 
percent disabling; and tinnitus, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 90 percent.  Thus, the percentage criteria of 38 C.F.R. § 
4.16(a) are satisfied.  Moreover, the Board finds that these 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation. Id.  The record 
shows that the veteran served in the U.S. Navy for 30 years.  
After his retirement from service, he worked as a self-
employed farmer only.  The examiner from the February 2003 VA 
examination opined that the veteran's disabilities would 
prevent him from pursuing his former occupation of farming.  
There is no specific contrary medical opinion of record.  The 
Board acknowledges that during the February 2003 VA 
examination, the veteran related that he was still able to 
work as farmer when he retired nine years before.  However, 
the evidence does not establish that the veteran is currently 
able to maintain his former occupation.  Therefore, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports an award of TDIU.  38 C.F.R. § 4.3.  The 
appeal is granted.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
60 percent disability rating for status post inferior wall 
myocardial infarction with essential hypertension, under the 
criteria in effect from January 12, 1998, is granted. 

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted.     




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



